The plaintiff brought this bill in equity seeking specific performance of a purchase option in a lease of real estate which, by its terms, was to be exercised “at any time during the term of this lease.” The term of the lease was for one year “and continuing in full force and effect after the above term from year to year until... [terminated by either party on or before the first day of January in any year].” On December 27, 1972, the lessor gave notice that the lease would terminate on January 31, 1973. The plaintiff-lessee exercised the option on January 12. 1. The trial judge correctly ruled that the option could be exercised at any time while the lease was in effect and not just during the first year of the lease, as contended by the defendant. We decline to follow the case of Estfan v. Hawkes, 166 Kan. 712 (1949) (option in lease extinguished by notice of termination), principally relied on by the defendant. 2. The judge found that: the plaintiff gave written notice to the defendant of the exercise of the option; the defendant said she would not sell at the option price and demanded a greater amount; the plaintiff gave written notice that he would be at a named bank at 10:00 A.M. on January 31, 1973, prepared to purchase the property; the plaintiff was at the appointed place at the designated time and was ready, able, and willing to buy the property; the defendant was not there. Those findings were supported by the evidence. The judge’s ruling that there was a valid exercise of the option was correct. See Hurd v. Cormier, 358 Mass. 736, 738-739 (1971). 3. The contention on the remaining issue raised by the defendant amounts to nothing more than an unsupported assertion that it would be “highly inequitable to insist that a house be sold in 1973 at a price the parties adopted as fair in 1967,” and cannot be considered to be argument within the meaning of Lolos v. Berlin, 338 Mass. 10, 13-14 (1958) and Hathaway v. Hathaway, ante, 727 (1975).

Judgment affirmed.